Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 11/24/2020. Claims 16 - 36 are pending in the case. This action is FINAL.

Applicant Response
In Applicant’s response dated 11/24/2020, Applicant amended Claim 16,20,29-30 and  added new claims 32-36 and argued against all objections and rejections previously set forth in the Office Action dated 09/15/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: a visualization means in claims 16, 20, 29, and 30. There is sufficient structure in the specification in paragraph [0024] such that a person having ordinary skill in the art would understand the “visualization means” to constitute a screen, projector, multiple screen, or generic display and the like.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20-26, and 29-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (Pub. No.: US 20140306956 Al, Pub. Date: Oct. 16, 2004) in view of Osga (US Patent No. US 5757358 B1) and Chase et al. (Patent No. US 6232985 B1)

Regarding independent claim 16,
	Yadav teaches a computer-implemented method for determining a position in a computer-aided design model via a computer system, (see Abstract), the model comprising one or more objects and a multitude of components, the multitude of components being object boundaries or drawing aid references (see Yadav: Fig. 1, [0032, describing model 104 is displayed within a modeling portion 106 of the window 102 containing solid lines and dashed lines to show visible edges and hidden edges, respectively, of the 3D model 104. Implementations also may include other window areas, such as a FeatureManager.RTM. window panel 108 in which the structure of a part, a subassembly, an assembly, or a drawing is listed to help the user (e.g., a design engineer) visualize and manipulate the 3D model 104, as well as components of the 3D model 104.” i.e. model 104 comprises several components that have geometrical shape and boundaries ), the computer system comprising at least one processor, a visualization means, and at least one user input device (see Yadav: Fig. 7, [0056] describing aa computerized modeling system 700 is shown and includes a CPU 702, a computer Monitor 704, a keyboard input device 706, a mouse input device 708”), the method comprising the steps of: 
displaying said model at least partially via the visualization means (see Yadav: for e.g. Fig.1 ,[0032], “A computer-generated 3D model 104 is displayed within a modeling portion 106 of the window 102.”)  
displaying a cursor via the visualization means to indicate a position within the model
( See Yadav : Fig.2B, [0034] , “When the cursor 218 hovers over a lower half of the preview widget 216, a preview of the additional dimension annotation 210 appears below the object being annotated 200, Operation 200); 
obtaining a list of at least two spatially extended components of the model ( see Yadav : Fig.2D, [0019], “horizontal edges 220 and horizontal edge 222 are two spatially extended wherein obtaining said list comprises the steps of:
selecting a spatially extended component of the model via said at least one user input device ( see Yadav : Fig.2D ,[0019], horizontal edges 220, 222 are selected” ,i.e. edge 220 and 222 are the spatially extended components of the model that are selected); 
adding the selected component to said list (See Yadav : Fig. 2D, [0019], the preview widget 216 has a left and a right half because the probable locations to place a vertical dimension annotation 224 corresponding to and annotating the parallel horizontal edges 220, 222 are to the left and right of the object being annotated 200 in the drawing view 202”); 
displaying for each spatially extended component of the list a distance indicator indicating the […] distance between components via the visualization means (See Yadav : Fig. 2D, [0036 ], after horizontal edges 220, 222 are selected ,…, When the cursor 218 hovers over the left half of the preview widget 216, the preview of the vertical dimension annotation 224 appears to the left of the object being annotated as illustrated in FIG. 2E.” i.e. the distance 224 indictor indicates the distance between each component  , indicates For each' in the claim under examination implies that for a list of two components 
Yadav does not expressly teach/ disclose a computer implemented method wherein:
displaying smallest distance of said position to said component via the visualization means and
dynamically updating said position upon receiving position movement directions via said at least one user input device and thereby dynamically updating the cursor location and the distance indicators displayed via the visualization means
However, Osga teaches a computer implemented method wherein: 
displaying smallest distance of said position to said component via the visualization means( see Osga : Fig.1 ,Col. 4 , and Line 30-35, “the edge of object 2 is closer to the cursor. The dashed circle around this object indicates that it would be selected if a selection action is performed by a computer-user. This continuous visual feedback could be provided by a variety of means such as a color change, inverse video, border color change, etc.”)
	Because both Yadav and Osga are addressing the same/similar issue of selection of computer-displayed objects based on cursor position, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Yadav to include the method of displaying smallest distance of said position to said component via the visualization means as taught by Osga. After modification of Yadav, the cursor 218 that assist CAD designer to place dimension annotation near the selected objects can also incorporate the determination of the object closest to the current cursor position to make precise selection of the object as taught by Osga. One would have been motivated to make such a combination in order to provide users with efficient visual measurement indication display configuration (see Osga, Col.1, Line 54-60). 
	Yadav and Osga
dynamically updating said position upon receiving position movement directions via said at least one user input device and thereby dynamically updating the cursor location and the distance indicators displayed via the visualization means.
However, Chase teaches a computer implemented method wherein:
dynamically updating said position upon receiving position movement directions via said at least one user input device and thereby dynamically updating the cursor location and the distance indicators displayed via the visualization means (see Chase: Fig.5, Col. 4, Line 5-15, “When indicating a dimension line position, the user is given a visual cue or drag image, which displays a representation of the desired dimension arrangement. The user can create dimension arrangements along a horizontal or vertical axis, depending upon the position of the cursor as displayed on the monitor 110. Moreover, when the cursor is moved, the relevant dimension points are dynamically sorted and the drag image is updated appropriately.”)
	Because Yadav and Osga in view of Chase are in the same/similar field of endeavor using computer to measure dimensions, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method  disclosed by Yadav and Chase to include a method to dynamically updating said position upon receiving position movement directions via said at least one user input device and thereby dynamically updating the cursor location and the distance indicators displayed via the visualization means as taught by Chase. One would have been motivated to make such a 

Regarding claim 20,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase further disclose the method wherein the steps of:
updating said position upon receiving position movement directions via said at least one user input device to within a predetermined distance of said component and thereby updating the cursor location displayed via the visualization means (see Chase: Fig.5, Col. 4, Line 5-15, Block 506 represents the computer 100 updating the displayed dimension lines based on the position of the cursor.”); and 
registering the selection of said component upon receiving selection directions via said at least one user input device when said position is within the predetermined distance of said component (see Osga: Fig. 4, Col.4, Line 54-60, once a computer-user finds an object he desires to select, he moves the cursor anywhere within the selectable area of that object, in this case area 12, and then makes a confirmation action indicating that the "selectable" object is desired to be selected. The invention will then inform the user that such a selection has taken place.”)
	
Regarding claim 21,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase further disclose the method wherein the steps of selecting a component of the model comprises the step of displaying said component in a visually altered manner when said position is within the predetermined distance of said component (see Osga: Fig. 2 - Fig.3, Col. 4, Line 23-29, “the distance to all displayed symbol objects is computed in real-time as a cursor is moved. If the cursor is equidistant or overlapping two or more symbols, decision making routine is used to highlight one of the objects. For example the last closest symbol-object could be chosen for highlighting or whichever of the overlapping objects was displayed first could be chosen.”) 

Regarding claim 22,
	Yadav in view of Osga and Chase disclosed the method of Claim 21. Yadav in view of Osga and Chase further disclose the method wherein the visually altered manner comprises displaying a distance indicator ( see Osga: Fig. 2, Col. 4, Line 55-60,“The invention is accomplished through the constant computation of a "selectable" cursor target, defined as the object closest to the current cursor position on the computer-display. The invention identifies the "selectable" object by providing visual highlighting to the computer-user before a selection action is made.”)

Regarding claim 23,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase further teaches the method wherein a component corresponds with one of the following component categories: a vertex, an edge, and a surface (see Yadav: Fig.2. [0036], illustrating component surface 222 and 220)

Regarding claim 26,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase further teaches the method wherein a distance indicator comprises a numerical value and wherein the method comprises the step of editing the numerical value via the at least one user input device and thereby adjusting said position and said cursor location accordingly ( see Yadav: Fig. 2D and 2E , [0036], “horizontal edges 220, 222 are selected, the preview widget 216 has a left and a right half because the probable locations to place a vertical dimension annotation 224 corresponding to and annotating the parallel horizontal edges 220, 222 are to the left and right of the object being annotated 200 in the drawing view 202.”)

Regarding Claim 29,
	Claim 29 is directed to a system claim which have a similar claim scope and limitation as Claim 16 and is rejected under the same rationale.

Regarding claim 30,
	Claim 30 is directed to non-transitory computer-readable storage medium claim which have a similar claim scope and limitation as Claim 16 and is rejected under the same rationale. 

Regarding claim 31,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase further teaches the method wherein the distance indicator comprises a line indicating the endpoints between which distance is measured ( see Yadav: Fig. 2D and 2E , [0036], “horizontal edges 220, 222 are selected, the preview widget 216 has a left and a right half because the probable locations to place a vertical dimension annotation 224 corresponding to and annotating the parallel horizontal edges 220, 222 are to the left and right of the object being annotated 200 in the drawing view 202.” )

Regarding claim 32,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase further teaches the method wherein Page 6 of 13displaying via the visualization means for each spatially extended component of the list a distance indicator indicating a point on the spatially extended component with the smallest distance to said position (see Osga: Fig.1, Col. 4, and Line 30-35, “the edge of object 2 is closer to the cursor. The dashed circle around this object indicates that it would be selected if a selection action is performed by a computer-user. This continuous visual feedback could be provided by a variety of means such as a color change, inverse video, border color change, etc.”)

Regarding claim 34,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase further teaches the method wherein the multitude of components are object boundaries(see Yadav: Fig. 1, [0032, describing model 104 is displayed within a modeling i.e. model 104 comprises several components that have geometrical shape and boundaries) 

Regarding claim 35 and 36
	Claim 35 is directed to a system claim and Claim 36 is directed to non-transitory computer-readable storage medium claim which have a similar claim scope and limitation as Claim 34 and is rejected under the same rationale.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (Pub. No.: US 20140306956 Al, Pub. Date: Oct. 16, 2004) in view of Osga, (US Patent No. 5,757,358 ) as applied to claims 16, 20-26, and 29-32 and 34-36 as shown above and in further view of Brown (US-PAT-NO: 5461709 )

Regarding claim 27,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase does not explicitly teach the step of locking the numerical value of a distance indicator, thereby subsequently restricting updating of said position and said cursor location to comply with said locked numerical value.
	However, Brown teaches step of locking the numerical value of a distance indicator, thereby subsequently restricting updating of said position and said cursor location to comply with said locked numerical value. (See Brown: Fig.8, Col. 9, Line 60--65, “, when the cursor is on a sweet spot, the user can place a data point with the assurance that it is directly horizontal or vertical from that reference point. As shown in FIG. 8, the user may also lock it with the lock button (which allows the user to not only be sure that the current point is indexed, but also to snap to another item and have the constraint still apply). Pressing the lock button again frees it up”)
	Because Yadav - Osga and Chase in further view of Brown are in the same/similar field of endeavor using computer aided design application to measure dimensions, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method disclosed by Yadav - Chase and Chase to include the method wherein locking the numerical value of a distance indicator, thereby subsequently restricting updating of said position and said cursor location to comply with said locked numerical value taught by Brown. One would have been motivated to make such a combination in order to provide users with an improve Computer aided design (CAD) systems manage coordinates with a high degree of precision dynamically in a user-friendly manner.

Regarding claim 28,
	Yadav in view of Osga and Chase disclosed the method of Claim 16. Yadav in view of Osga and Chase does not explicitly teach the step of said locking is automatically performed upon said editing of said numerical value.
	However, Brown teaches the step of said locking is automatically performed upon said editing of said numerical value (See Brown: Fig.7, Col. 9, Line 30-35, “ when moving the cursor around when in 3d mode, the current point may be indexed relative to the original box corner (start point). As shown in FIG. 7, if one moves the cursor 12 on top of a line directly horizontal or vertical from the index point, there is a "sweet spot" a few pixels wide (shown as tolerance t) where it will lock into precisely horizontal or vertical”)
	Because Yadav - Osga and Chase in further view of Brown are in the same/similar field of endeavor using computer aided design application to measure dimensions, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method disclosed by Yadav - Chase and Chase to include the method wherein locking is automatically performed upon said editing of said numerical value as taught by Brown. One would have been motivated to make such a combination in order to provide users with an improve Computer aided design (CAD) systems manage coordinates with a high degree of precision dynamically in a user-friendly manner.

Allowable Subject Matter
Claims 17-19 , 24 -25  and 33 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112(f), 
		The 35 U.S.C. 112 (f) claim interpretation objection regarding Claims 16, 20, 29, and 30 is maintained in the rejection to make the record clear on the examiner interpretation of the light emitting element.

Claim Rejections - 35 U.S.C. § 103,	
Applicant’s prior art arguments with respect to the pending claims have been considered but they are not persuasive.

Arguments for Claims 16, 20-26 and 29-31:
Regarding Claims 1, 12 and 23, Applicant argues that “Yadav, Osga, Chase and Brown, or any combination thereof, the distance indication, whether of a component to a position associated with the cursor, or between two components, is ignorant to local cursor movements in the vicinity of a component which influence the smallest distance of the position associated with the cursor with respect to the component. None of the cited references actually teaches to indicate the "smallest distance of said position to said component" when the component is an object boundary or drawing aid of reference. That is, the smallest distance from said position to any point, boundary, surface, or edge of the object is not taught or suggested by any of the cited references.”

Examiner respectfully disagrees.
model comprising one or more objects and a multitude of components, the multitude of components being object boundaries or drawing aid references” as claimed, are very broad. As explained in the office action above in more detail and summarized here, Yadav and Osga reference teach tis limitation. In addition, Applicant’s prior art arguments have been fully considered but they are not persuasive. Specifically, the applicant asserts that the cited references of Osga and Yadav teachings are not sufficient to render the claims prima facie obvious. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further, the applicant asserts that the cited reference of Yadav fails to disclose one distance indicator (224) between the selected horizontal edges (220) and (222). 
Examiner respectfully disagrees.
	As shown in the office actin above, Yadav teaches the method of displaying a model and a cursor in a display screen and selecting two components cursor and selecting a spatially extended component of the model and displaying for each spatially extended component of the list a distance indicator indicating the […] distance between components via the visualization means (see office actin above and Fig. 2A- 2D, [0019], [0032] and [0036. In other words the distance indication in Yadav disclosure includes two arrows that shows the selected components and a numerical text box with measured dimension value. And Osga does teach a method for displaying smallest distance of said position to said component via the visualization 
	The examiner relies on Osga teaching to show the determination of the smallest distance between the cursor and a selectable object in CAD operation. It would have been obvious to a person of ordinary skill in the art to modify Yadav in such a way that the cursor 218 that assist CAD designer to place dimension annotation near the selected objects can also incorporate the determination of the object closest to the current cursor position to make precise selection of the object as taught by Osga.
	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 16-31.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177